ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of YOUNG MIN KIM of FORT LEE, who was admitted to the bar of this State in 2006;
And on March 9, 2016, the Court having ordered respondent to provide to the Office of Attorney Ethics with all outstanding records and account reconciliations within forty-five days or be temporarily suspended from practice without further notice;
And the Office of Attorney Ethic having reported to the Court that respondent has failed to comply with the Court’s Order;
And good cause appearing;
It is ORDERED that YOUNG MIN KIM is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that YOUNG MIN KIM be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by YOUNG MIN KIM pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
*330ORDERED that YOUNG MIN KIM comply with Rule 1:20-20 dealing with suspended attorneys.